Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B in the reply filed on 8/11/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant identified Species B to be directed to all claims 1 – 20 however Examiner believes that claims 14, 18 – 20 are directed to the non-elected Species (i.e. Species A) for the following reasons:
Claim 14 is directed to “at least one weight sensor is used to measure the pressure of the closed lid on the bowl”.  This feature is not included in the elected Species (Figs. 5 – 6).  
Claims 18 – 20 are directed to the analytical toilet comprising “handles for the user to grasp”.  This feature is included in Fig. 2 which was not part of the elected species (Figs. 5 – 6).

Claims 14, 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (see reasoning above), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/828,210, over claims 1 – 20 of copending Application No. 16/884,872, over claims 1 – 20 of copending Application No. 16/903,945, over claims 1 – 20 of copending Application No. 16/828,000, over claims 1 – 20 of copending Application No. 16/849,789, over claims 1 – 21 of copending Application No. 16/840,197, and over claims 1 – 18 of copending Application No. 16/828,109 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions encompass the same invention (i.e. an analytical toilet comprising a bowl for receiving excreta from a user, a lid health and wellness sensors in the lid for measuring characteristic of the user’s excreta).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  Claims 2 and 5 recite “CCD, MOS, CMOS” at lines 2 of each claim.  For clarity, it is suggested to fully describe the acronym when reciting for the first time in the claim.  Appropriate correction is required.
Claims 6, 9 and 13 are objected to because of the following informalities:  
As to Claim 6, the instant claim recites the limitation “the second health and wellness sensor”.  There is insufficient antecedent basis for this limitation in the claim as the instant claim is recited as being dependent from claim 3.  Examiner is interpreting clam 6 to be dependent on claim 4 as the “second health and wellness sensor” is recited in claim 4.  Appropriate correction is required.
As to Claim 9, the instant claim recites the limitation “the sealed chamber”.  There is insufficient antecedent basis for this limitation in the claim as the instant claim is recited as being dependent from claim 7.  Examiner is interpreting clam 9 to be dependent on claim 8 as the “sealed chamber” is recited in claim 8.  Appropriate correction is required.
As to Claim 13, the instant claim recites the limitation “the weight” in line 2.  There is insufficient antecedent basis for this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20170051960A to Lim Dai Hwan (hereinafter “Lim”).
Note: machine translated document of Lim is attached to this office action for easier reference.

Regarding Claim 1, Lim teaches an analytical toilet (see Fig. 2 illustrating image capture device and sensor device implemented in an existing toilet/bidet having a contact cover, see abstract and page 5 describing implementation of Fig. 2) comprising: 
a bowl for receiving excreta from a user (see Fig. 1 showing an image of a toilet bowl for receiving feces or urine as described in the abstract); 
a lid adapted to cover the bowl (see contact cover at Figs. 2, 3, see page 5 lines 20 – 43 describing the toilet having a U or O shaped contact cover); and 
a first health and wellness sensor in the lid for measuring a characteristic of the user's excreta (see page 5, lines 13 – 45 and Figs. 2, 3, describing image pick up devices 200/300, Figs. 2, 3 attached to the toilet contact cover for further analyzing user’s health as described at page 6 line 1).  

Regarding Claim 2, Lim teaches wherein the first health and wellness sensor comprises at least one of CCD, MOS, CMOS, spectrometer, chromatograph, microphone, thermometer, pH detector, and scent detector (see for instance image capturing device 200, Fig. 2 and/or 300, Fig. 3).

Regarding Claim 3, Lim teaches wherein the characteristic of excreta is color, clarity, consistency, content, or temperature (see page 6, lines 2 – 38).  

Regarding Claim 4, Lim teaches a second health and wellness sensor in the lid for measuring a characteristic of the user (see page 5, lines 15 – 45 and Figs. 2, 3, describing sensor device 250/350, Figs. 2, 3 attached to the toilet contact cover for further analyzing user’s health as described page 5 line 42 - page 6 line 1, see also page 3 lines 19 – 22 describing the sensor unit comprising an ECG sensor and a photoplethysmography (PGG) sensors).  

Regarding Claim 5, Lim teaches wherein the second health and wellness sensor comprises at least one of CCD, MOS, CMOS, electrode, microphone, load cell, pressure gauge, thermometer, and durometer (see for instance page 5, lines 15 – 19, 36 – 43 describing additional sensor device 250/350 which can be implemented on the contact cover to sense a user’s bio-signal thus reading on the invention as claimed since such sensors comprise an electrode).  

Regarding Claim 6, Lim teaches wherein the lid is adapted to contact the second health and wellness sensor with the user's torso (see sensors 250/350 Figs. 2, 3, in which the sensors are arranged to contact the user, see description at page 3, lines 19 – 22, page 8, lines 24 - 38 describing the sensors such as ECG or PGG and these sensors being in contact with body of the user).  
Regarding Claim 7, Lim teaches wherein the characteristic of the user is skin hardness, skin color, skin appearance, pulse, temperature, and the appearance or changes to moles (page 3, lines 19 – 22, page 8, lines 24 - 42 describing the sensors such as ECG or PGG comprising a pulse and oxygen saturation sensors).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of WO 9953149 A1 to Moore Garry (hereinafter “Moore”).
Regarding Claim 8, Lim teaches wherein the lid forms a seal between the bowl and the lid forming a sealed chamber (see page 9, lines 24 – 27 describing the lid of the toilet being closed and cleaning function being executed).
Insofar as Lim may be construed as not explicitly teaching forming a seal or sealed chamber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the lid forming a sealed chamber since it is known in the art that by closing the lid of Lim a sealed chamber to some extent is being formed. 
In addition, Moore, in the field of toilet apparatus, teaches that it is known to use a lid that forms a seal between the bowl and the lid forming a sealed chamber (see abstract describing a seal 22 between the lid 21 and the pan 11, see Fig. 2, see also page 5, lines 1 - 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal of Moore into Lim in order to form air tight seal of the lid and the bowl for improving further analysis of the system.
 
Regarding Claim 9, Lim in view of Moore as modified above teaches wherein the sealed chamber is air-tight (see air tight seal 22 of Moore).  

Regarding Claim 10, Lim as modified above teaches a gas exhaust to evacuate gas from the airtight chamber (see page 9, lines 22 – 27 of Lim describing generation of gas by the user being detected based on a gas sensor and cleaning function can be 

Regarding Claim 11, Lim as modified above teaches an analytical tool for examining gas evacuated from the airtight chamber (see gas sensor which can be used to sense and analyze user farts as indicated at page 9 line 1, lines 22 – 27 of Lim).  

Regarding Claim 12, Lim as modified above teaches the analytical tool comprises one or more of chromatograph, spectrometry, mass spectrometry, thermometers, pH detectors, and scent detectors (see gas sensor which can be used to sense and analyze user farts as indicated at page 9 line 1, lines 22 – 27 of Lim).  

Claims 13, 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim.

Regarding Claim 13, Lim teaches at least one load cell supporting the bowl to measure the weight of the excreta (see page 3, lines 8 – 10, page 6, lines 2 – 17 describing the first characteristic information comprising weight/amount of stool).
Even though Lim teaches determining weight of the stool, Lim is silent regarding the weight measuring device as being a load cell.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a load cell to measure the weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 15, Lim teaches a manifold system for transporting fluids within the toilet (see Figs. 1 – 3 illustrating the toilet system and/or another embodiment at page 9, lines 14 – 27 and Fig. 12C describing the bidet toilet system describing providing water to remove feces or urine through the system, therefore it is obvious that a toilet has a structure for transporting fluids within, thus reading on the invention as claimed).  

Regarding Claim 16, Lim as modified above teaches wherein the fluids comprise at least one of excreta samples, gas from the airtight chamber, water, reagents, cleaners, disinfectants, air, high pressure water, and hot water (see Figs. 1 – 3 illustrating the toilet system and/or another embodiment at page 9, lines 14 – 27 and Fig. 12C describing the bidet toilet system describing providing water to remove feces or urine through the system as well as detection of gas through gas sensors).  

Regarding Claim 17, Lim as modified above teaches wherein the fluids are transported to at least one analytical tool (see page 9 lines 18 – 23 describing gas sensor that can be used during the analysis, thus reading on the invention as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising the following references:
Wang, Mei-Hua (CN 107816104 A) teaches a detection intelligent toilet for human health comprising sensors on the toilet lid.
Kang Ji Hoon (KR 20170078450 A) teaches diagnostic system using image information of feces with camera system attached to the lid.
Shim Jea Hoon (KR 20180121174 A) teaches apparatus for measuring a health condition for a urinal with sensors on the lid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861